Name: Commission Directive 2003/66/EC of 3 July 2003 amending Directive 94/2/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  marketing;  electronics and electrical engineering;  energy policy;  technology and technical regulations
 Date Published: 2003-07-09

 Avis juridique important|32003L0066Commission Directive 2003/66/EC of 3 July 2003 amending Directive 94/2/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (Text with EEA relevance) Official Journal L 170 , 09/07/2003 P. 0010 - 0014Commission Directive 2003/66/ECof 3 July 2003amending Directive 94/2/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources of household appliances(1), and in particular Articles 9 and 12 thereof,Whereas:(1) Electricity use by refrigerators, freezers and their combinations accounts for a significant part of total Community household energy demand. The further scope for a reduction of energy use by these appliances is substantial.(2) The success of the labelling scheme introduced by Commission Directive 94/2/EC(2), in conjunction with Directive 96/57/EC of the European Parliament and of the Council of 3 September 1996 on energy efficiency requirements for household electric refrigerators, freezers and combinations thereof(3) has led to a rise of the efficiency index of new refrigerators and freezers by over 30 % between 1996 and 2000.(3) About 20 % of the cold appliances sold in 2000 were in the most efficient class A, and in some markets the proportion was more than 50 %. The market shares of A class appliances is rising rapidly. Consequently, there is a need to introduce two additional classes, to be designated as A+ and A++, as an interim arrangement until a comprehensive revision of the energy labelling classes takes place.(4) The effect of labelling on energy efficiency will diminish, or disappear, unless further and more efficient classes are defined.(5) Directive 94/2/EC should therefore be amended accordingly. By the same occasion, it will be possible to align that Directive on similar directives recently adopted, implementing Directive 92/75/EEC.(6) The measures provided for in this Directive are in accordance with the opinion of the Committee set up under Article 10 of Directive 92/75/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 94/2/EC is amended as follows:1. In Article 1, paragraphs 2, 3 and 4 are replaced by the following:"2. The information required by this Directive shall be obtained by measurements made in accordance with harmonised standards adopted by the European Standardisation Bodies (CEN, CENELEC, ETSI) under mandate from the Commission in accordance with Directive 98/34/EC of the European Parliament and of the Council(4), the reference numbers of which have been published in the Official Journal of the European Union and for which Member States have published the reference numbers of the national standards transposing those harmonised standards.3. The provisions in Annexes I, II and III requiring the giving of information relating to noise shall apply only where that information is required by Member States under Article 3 of Directive 86/594/EEC. This information shall be measured in accordance with that Directive.4. In this Directive the definitions set out in Article 1(4) of Directive 92/75/EEC shall apply."2. Article 2 is amended as follows:(a) In paragraph 1, the following subparagraph is added:"Where the information relating to a particular model combination has been obtained by calculation on the basis of design, and/or extrapolation from other combinations, the documentation should include details of such calculations and/or extrapolations, and of tests undertaken to verify the accuracy of the calculations undertaken (details of mathematical model for calculating performance and of measurements taken to verify this model)."(b) Paragraph 5 is replaced by the following:"5. Where the appliances are offered for sale, hire or hire purchase by means of a printed or written communication, or by other means which imply that the potential customer cannot be expected to see the appliance displayed, such as a written offer, a mail order catalogue, advertisements on the Internet or on other electronic media, that communication shall include all the information specified in Annex III."3. Annexes I, II, III, and V are amended as shown in the Annex to this Directive.4. Annex VI is deleted.Article 2Member States shall allow the circulation of labels, fiches and communications referred to in Article 2(5) of Directive 94/2/EC, containing the information as revised by this Directive, no later than 1 July 2004.They shall ensure that all labels, fiches and communications referred to in Article 2(5) of Directive 94/2/EC comply with the revised models, no later than 31 December 2004.Article 3Member States shall adopt and publish the provisions to comply with this Directive no later than 30 June 2004. They shall immediately inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Brussels, 3 July 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 297, 13.10.1992, p. 16.(2) OJ L 45, 17.2.1994, p. 1.(3) OJ L 236, 18.9.1996, p. 36.(4) OJ L 204, 21.7.1998, p. 37.ANNEX(1) Annex I is amended as follows:(a) under the heading "Notes on label", the final sentence "NB: the equivalent terms in other languages to those described above are given in Annex VI", is deleted;(b) under the heading "Printing":(i) the following text is inserted after the illustration:"The indicator letter for A+ and A++ appliances shall be in accordance with the following illustrations, and shall be placed in the same position as the A indicator for A class appliances>PIC FILE= "L_2003170EN.001202.TIF">"(ii) the final text, commencing with the words: "Complete printing information is contained in a 'refrigerator/freezer label design guide' ..." is deleted.(2) Annex II is amended as follows:(a) point 4 is replaced by the following:"4. The energy efficiency class of the model as defined in Annex V, expressed as 'Energy efficiency class ... on a scale of A++ (most efficient) to G (least efficient)'. Where this information is provided in a table this may be expressed by other means provided it is clear that the scale is from A++ (most efficient) to G (least efficient)."(b) point 8 is replaced by the following:"8. Net storage volume of frozen food storage compartment, and of chill compartment when available, in accordance with standards referred to in Article 1(2) - omit for classes 1, 2 and 3. For class 3 appliances the net volume of the 'ice box'."(c) the following point 15 is added:"15. If the model is produced in order to be built-in, this should be stated."(d) the final Note is deleted.(3) Annex III is amended as follows:The final Note is deleted.(4) In Annex V the following text is inserted after the title "ENERGY EFFICIENCY CLASS":"PART 1: Definitions of Classes A+ and A++An appliance shall be classified as A+ or A++, where the energy efficiency index alpha (IÃ ±) is within the ranges specified in Table 1.Table 1>TABLE>In Table 1>REFERENCE TO A GRAPHIC>where:AC= annual energy consumption of appliance (in accordance with Annex I, note V)SCÃ ±= standard annual energy consumption Ã ± of applianceSCÃ ± is calculated as>REFERENCE TO A GRAPHIC>where:Vc is the net volume (in litres) of the compartment (in accordance with standards referred to in Article 1(2)).Tc is the design temperature (in °C) of the compartment.The values of MÃ ± and NÃ ± are given in Table 2 and the values of FF, CC, BI and CH are given in Table 3Table 2>TABLE>Table 3>TABLE>If an appliance is not A+ or A++, it shall be classified in accordance with Part 2.PART 2: Definitions of Classes A to G...."